DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 Aug 2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 56-79 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see Remarks page 8 line 14, filed 24 Aug 2021, with respect to claim 73 have been fully considered and are persuasive.  The rejection of 31 Mar 2021 has been withdrawn. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 56-62, 64, 67 and 68 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Land (USP 5,139,090).
Regarding claim 56, Land discloses a swivel tool (#32 Col 6 line 34) for use in a wellbore (#18 - casing) comprising: 
a tool body (#48 anchor device or #P pump – Col 5 line 12-15) connectable to a lower drill string (#34); 
a mandrel (#46) connectable (Fig 6) to an upper drill string, the mandrel being which is movably mounted (via J-slot Fig 7 #76) to the tool body and which is axially moveable relative to the tool body (“providing a downhole swivel at a location uphole of and near the anchor device; and providing a rotating apparatus at the surface of the ground and means by which the lower swivel can be locked and unlocked by manipulating the tubing string from the surface of the ground” – (Col 2 line 47-52); and 
a lock member (#42 – J-pin connected to mandrel Fig 7) moveable between 
a first condition (Fig 7 #42 in wide groove) in which the mandrel is rotatably (Col 6 line 57-62) movable relative to the tool body and where the mandrel is movably mounted to the tool body and 
a second condition (Fig 7 #42 located at #73 locked position) in which the mandrel and the tool body are rotationally coupled (“the locking device has rendered the swivel non-rotatable, and the mandrel can be used to rotate the anchor device in either direction by rotating the upper end of the tubing string at the surface of the ground” – Col 6 line 14-18); 

wherein, when the lock member is in the first condition (Fig 7 #42 in wide groove), the mandrel and the upper drill string are configured to rotate (free wheeling) relative to the tool body and the lower drill string.  
It is the understanding of the examiner that Fig 7 of Land contains an unexplained illustration error. Two elements referenced #46 are annotated apparently in error, since it is explained that movement of #42 is required. It is the understanding of the examiner that the lower #46 should actually be #48 – the anchor device.
Regarding claim 57, Land discloses wherein the tool body (#48 anchor device  Col 5 line 12-15) is connectable to a downhole apparatus (#P – pump) and/or to a downhole string (#34).  
Regarding claim 58, Land discloses wherein the swivel tool (#32) is connectable to a drill string above a liner (#18 – casing). 
Regarding claim(s) 59 and 60, Land discloses wherein the lock member (#42) is configured to move between the first condition (free wheeling) and second condition (rotational fixed) in response to tension (“upon picking up the mandrel results in the J-
Regarding claim 61, Land discloses comprising 
a bearing member (#86 and 88) wherein the bearing member is located between an inner surface of the tool body and an outer surface of the mandrel (#46), and wherein the bearing member is configured (“#81 and 89 of the bearing assembly 84, 86 and 88 carries the tension load of the tubing string rather that the J-pin #42 … whereby J-pin #42 is free to rotate” Col 6 line 53) to allow the rotation of the mandrel relative to the tool body.  
Regarding claim 62, Land discloses wherein the tool body (#48 anchor device) has a recess section (#76 – J-slot) on its inner surface wherein the recess section is shaped to receive (Fig 7) the lock member (#42).  
Regarding claim(s) 64 and 67, Land discloses wherein the lock member (#42 – J-pin) is configured (Fig 7) to move into the recess section (Fig 7 #76 – J-slot) in response (“swivel means that is actuated by rotation of the tubing string when a J-pin and J-slot arrangement is moved between alternate positions of operation to lock and unlock the swivel means” Col 3 line 51) to a mechanical axial force (“which the tensioned tubing string can rotate respective to the tubing anchor and casing string” – Col 3 line 9) on the mandrel.  
Regarding claim 68, Land discloses comprising a dog assembly (J-slot and J-Pin assembly – Fig 7), wherein the dog assembly is as part of the locking member (#42) 

    PNG
    media_image1.png
    237
    214
    media_image1.png
    Greyscale

Land discloses (Col 6 line 14-18 – “In this position, the locking device have rendered the swivel non-rotatable, and the mandrel can be used to rotate the anchor device in either direction by rotating the upper end of the tubing string at the surface of the ground”). It is being understood that Land discloses a locking method that is patently equivalent as recited.
Claim(s) 72, 73, 78 and 79 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howlett et al. (US 20080236841).
Regarding claim 72, Howlett discloses a method of running a downhole apparatus into a wellbore, the method comprising: 
providing a downhole string (¶0013 ‘workstring’) connected to a downhole apparatus (¶0013:1-3 “According to a first aspect of the present invention, there is provided a swivel sub for connection in a work string between a work string and a downhole apparatus”); 
providing a swivel tool (#10) on the downhole string above (¶0013:1-3) the downhole apparatus, the swivel tool comprising 

a mandrel (#12 – first cylindrical body) connectable (via #16) to an upper portion of the downhole string (¶0018), 
the mandrel being which is movably mounted (¶0082 – “When run in a wellbore, the drill-pipe string at the upper end #14 of the sub #10 can be rotated, while the line connected to the inner mandrel #28 can remain stationary”) to the tool body, and 
a lock member (#48 - sliding sleeve); 
after providing the swivel tool on the downhole string, running the downhole string, swivel tool and downhole apparatus into the wellbore while the lock member is in a first condition (rotational independent) and the swivel is operational to enable rotation of the mandrel relative to the tool body (¶0082 – “When run in a wellbore, the drill-pipe string at the upper end #14 of the sub #10 can be rotated, while the line connected to the inner mandrel #28 can remain stationary”), wherein, when the lock member (#48) is in the first condition (Fig 1), the mandrel and the upper portion of the downhole string are configured to rotate relative (¶0082) to the tool body and the lower portion of the downhole string; 
after running the downhole string, swivel tool and downhole apparatus into the wellbore, applying a mechanical axial force (¶0017 – “Optionally, the sliding sleeve may be moved by a mechanical system”) to the downhole string to engage (¶0023) the lock member and rotationally lock (Fig 2) the swivel tool; and 

Regarding claim 73, Howlett discloses comprising rotating the downhole string with the lock member in the first condition (Fig 1 - rotationally independent) in which the mandrel is rotatably movable relative to tool body such that downhole string rotates but the downhole apparatus is not rotated (¶0082 – “When run in a wellbore, the drill-pipe string at the upper end #14 of the sub #10 can be rotated, while the liner connected to the inner mandrel #28 can remain stationary”).  
Regarding claim 78, Howlett discloses comprising latching the lock member at the second position to lock the mandrel and a tool body in a rotationally coupled configuration (¶0022 – “the sliding sleeve includes at least one locking dog. … The locking dog can then engage the sliding sleeve with the second cylindrical body to lock the sub in either of the first or second position”).  
Regarding claim 79, Howlett discloses wherein the downhole apparatus is a liner or a sand screen apparatus (¶0037 – “the downhole apparatus comprises a running or setting tool for a liner or screen”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Land alone.
Regarding claim 63, Land discloses the swivel tool according to claim 62; however does not disclose wherein the recess section is a hex-shaped recess and the lock member is a corresponding hex shape configured to engage the hex recess section.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select one of the many finite shapes that provide the optimal desired characteristics. It has been well established that a change in shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim(s) 71, 74 and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Howlett in view of Land.
Regarding claim 71, Howlett discloses a system for (¶0001 – “The present invention relates … in particular to a swivel sub suitable for use when running delicate screens or liners into a wellbore”) setting a liner and/or a sand screen in a wellbore, the system comprising 
a downhole string (¶0081 “a drill-pipe string connected via #16), 
a liner and/or a sand screen (¶0081 “a liner or screen is attached via #34) 
a swivel tool (Fig 4 #110); 
wherein the swivel tool is connected (¶0081) in the downhole string above (¶0082 – “When run in a wellbore, the drill-pipe string at the upper end #14 of the sub 
a tool body (screen or liner - ¶0081) connectable (via Fig 1 #34) to a lower portion (¶0082) of the downhole string; 
a mandrel (#112) connectable (via Fig 4 #14 similar to Fig 1 #16 explained ¶0081) to an upper portion of the downhole string (¶0081), the mandrel being which is-movably mounted to the tool body and axially moveable (via compression of spring Fig 4 #70) relative to the tool body; and 
a lock member moveable (#148 sliding sleeve) between a first position (Fig 1) in which the mandrel is rotatably movable relative (rotatable) to the tool body and where the mandrel is movably mounted (rotatable) to the tool body (liner or screen) and a second position (Fig 2 – rotationally fixed) in which the mandrel and the tool body are rotationally coupled; 
wherein the lock member is configured to move between the first position (Fig 1) and second position (Fig 2), and
 wherein, when the lock member is in the first condition (Fig 1), the mandrel and the upper portion of the downhole string are configured to rotate relative to the tool body and the lower portion of the downhole string. 
Howlett discloses in ¶0017 – “Optionally the sliding sleeve may be moved by a mechanical system” however does not disclose wherein the lock member is configured to move between the first position and the second position in response to a mechanical axial force and rotational force applied to the swivel tool.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Land, to modify the invention of Howlett to actuate the locking member by one of the many finite methods available and well-known at the time.
Regarding claim 74, Howlett discloses the method according to claim 72 and further discloses in ¶0017 – “Optionally the sliding sleeve may be moved by a mechanical system” however does not disclose wherein the lock member is configured to move between the first position and the second position in response to a mechanical axial force and rotational force applied to the swivel tool.
Land teaches a J-slot assembly (#76 – slot and #42 pin) to provide actuation of swivel assembly that requires the axial and rotational force for movement.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Land, to modify the invention of Howlett to actuate the locking member by one of the many finite methods available and well-known at the time.
Regarding claim 75, Howlett discloses the method according to claim 72; however does not disclose comprising applying a mechanical axial force to the downhole string by providing tension, pulling force or an upward force on the downhole string.  
Land teaches “it is invention to rotatably suspend a tubing string from a wellhead and to place the tubing string in tension by releasably anchoring the lower marginal providing a rotating apparatus at the surface of the ground and means by which the lower swivel can be locked and unlocked by manipulating the tubing string from the surface of the ground” – Col 2 line 44.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Land, to select one of the many finite methods to activate the downhole swivel that were well-known and available at the time.
Allowable Subject Matter
Claim(s) 65, 66, 69, 70, 76 and 77 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        




/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        14 Sep 2021